Case 9:18-cv-80176-BB Document 553 Entered on FLSD Docket 06/02/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 18-cv-80176

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         Plaintiffs,

  v.

  CRAIG WRIGHT,

        Defendant.
  ________________________________________/

                  DEFENDANT’S MOTION IN SUPPORT OF REDACTIONS

         Defendant Dr. Craig Wright respectfully requests that the Court find good cause to permit

  the redactions to Plaintiffs’ Opposing Statement of Material Facts [D.E. 534] and its exhibits.

         In its denial of Plaintiffs’ Opposed Motions to Seal their Opposition Filings, 1 the Court

  ordered that “redactions to the Sealed Motions may be appropriate upon a proper showing of

  good cause.” [D.E. 538, at 3]. Dr. Wright sent his proposed redactions to Plaintiffs’ Opposing

  Statement of Material Facts to plaintiffs’ counsel, who then re-filed a redacted version of the

  originally sealed document and its exhibits. Dr. Wright proposed no redactions to the remaining

  Opposition Filings, and plaintiffs re-filed the original versions publicly.

         Dr. Wright’s redactions to Plaintiffs’ Opposing Statement of Material Facts are narrow.

  Only 5 of its 47 exhibits contain redactions. See Ex. 1 (Dr. Wright’s List of Redactions). With


  1
    The Opposition Filings refer to Plaintiffs’ Response in Opposition to Defendant’s Omnibus
  Motion in Limine [D.E. 525]; Plaintiffs’ Opposition to Defendant’s Motion to Exclude the
  Opinion Testimony of Plaintiffs’ Expert Witnesses [D.E. 528]; Plaintiffs’ Response in
  Opposition to Defendant’s Motion for Summary Judgment [D.E. 533], and Plaintiffs’ Response
  in Opposition to Defendant’s Statement of Material Facts [D.E. 534].
Case 9:18-cv-80176-BB Document 553 Entered on FLSD Docket 06/02/2020 Page 2 of 3



  one exception, Dr. Wright’s proposed redactions only pertain to personally identifiable

  information. The Court has found good cause for nearly identical redactions. [D.E. 539]. 2 The

  exception is Exhibit 36, which contains the deposition transcript and accompanying exhibits of a

  non-party witness, Jimmy Nguyen. It is Dr. Wright’s understanding that Mr. Nguyen’s counsel

  conferred with plaintiffs’ counsel and they agreed to redact certain portions of the deposition

  transcript and its exhibits. Pursuant to instructions from Mr. Nguyen’s counsel, Dr. Wright made

  the corresponding redactions to Exhibit 36.

         For the reasons stated above, Dr. Wright requests that this Court find good cause for the

  redactions to Plaintiffs’ Opposing Statement of Material Facts and its exhibits.


                                                       Attorneys for Dr. Craig Wright

                                                       RIVERO MESTRE LLP
                                                       2525 Ponce de León Boulevard, Suite 1000
                                                       Miami, Florida 33134
                                                       Telephone: (305) 445-2500
                                                       Fax: (305) 445-2505
                                                       Email: arivero@riveromestre.com
                                                       Email: amcgovern@riveromestre.com
                                                       Email: zmarkoe@riveromestre.com
                                                       Email: receptionist@riveromestre.com

                                                       By: s/ Andres Rivero
                                                         ANDRES RIVERO
                                                         Florida Bar No. 613819
                                                         AMANDA MCGOVERN
                                                         Florida Bar No. 964263
                                                         ZAHARAH MARKOE
                                                         Florida Bar No. 504734


  2
    The order granted Dr. Wright’s Motion in Support of Redactions as to Plaintiffs’ Omnibus
  Daubert Motion to Strike Defense Exhibits [D.E. 509], Plaintiffs’ Omnibus Motion in Limine
  [D.E. 510], and Plaintiffs’ Motion for Partial Summary Judgment on Defendant’s Affirmative
  Defense [D.E. 511]. Similarly, Dr. Wright now redacts the date of birth, home address, telephone
  number, and email address of his wife; the home address and date of birth of his ex-wife; his
  former home address; and the email addresses of non-parties. See Ex. 1 (Dr. Wright’s List of
  Redactions).


                                                   2
Case 9:18-cv-80176-BB Document 553 Entered on FLSD Docket 06/02/2020 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I certify that on June 2, 2020, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                        /s/ Amanda McGovern
                                                        Amanda McGovern




                                                   3
